Citation Nr: 9936198	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-11 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
March 1971.  His service connected disabilities include 
diabetes mellitus (40%); Left below the knee amputation 
(40%); and peripheral vascular disease of the right lower 
extremity (40%).  He has been held eligible for individual 
unemployability benefits from January 1997.  In addition, he 
has been held eligible for special monthly compensation under 
38 U.S.C.A. § 1114(k) and (s).

The issue on appeal comes before the Board of Veterans' 
Appeals (Board) from a July 1997 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, increased the rating for service 
connected diabetes mellitus from 20 percent to 40 percent, 
effective from September 12, 1996.  The veteran indicated 
that he was seeking a rating in excess of 40 percent in a 
notice of disagreement filed in August 1997.  A statement of 
the case was issued in July 1998 and the veteran perfected 
his appeal in August 1998.  On his August 1998 Form 9, the 
veteran indicated that he did not want a hearing.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for diabetes 
mellitus is plausible.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

3. The veteran's diabetes mellitus is controlled by insulin, 
restricted diet, and regulation of activities; there is no 
evidence that he has had episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization or twice-
monthly visits to a diabetic care provider. 



CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased rating for diabetes mellitus.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  VA has satisfied its duty to assist the veteran.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).

3.  The criteria for a rating in excess of 40 percent for the 
veteran's diabetes mellitus have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.119, Diagnostic 
Code 7913 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that the 
veteran was hospitalized in December 1970 and treated for 
diabetes mellitus.  He was referred to a Physical Evaluation 
Board due to this condition in February 1971.  

By an April 1971 rating decision, the RO, in pertinent part, 
granted service connection for diabetes mellitus and assigned 
a 20 percent rating effective from March 25, 1971.

On September 12, 1996, the veteran filed a written statement, 
asserting that his diabetes mellitus had progressively 
worsened and had resulted in the amputation of a leg at 
Strong Memorial Hospital in Rochester, New York, in August 
1996.  The veteran also sought a temporary total rating based 
on this period of hospitalization.  

Subsequently in September 1996, medical records from Strong 
Memorial Hospital in Rochester, New York, were associated 
with the claims file.  These records reflect, in pertinent 
part, that in August 1996, the veteran was hospitalized with 
the admission diagnosis of ischemic left lower extremity.  
Upon admission, the veteran was noted to have a 26 year 
history of type 1 diabetes mellitus and severe peripheral 
vascular disease, status post multiple lower extremity bypass 
procedures including a left femoral to popliteal bypass graft 
in 1990 and subsequent left femoral to peroneal bypass graft 
with reversed saphenous vein graft in 1992.  The veteran had 
subsequently underwent angioplasty and thrombolytic therapy 
in 1993 and 1996 secondary to the occlusion of his bypass 
graft.  In August 1996, the veteran presented to Robert 
Packard Hospital complaining of claudication and rest pain in 
the left lower extremity.  Upon angiography he was found to 
have reocclusion of the left femoral to peroneal vein graft 
in his left lower extremity.  The left profunda femoris 
artery was found to be patent proximally as well as the 
external iliac artery.  Initially a urokinase thrombolytic 
therapy was initiated that was continued aggressively without 
much success.  

Subsequently in August 1996, the veteran was found by 
angiography to have opacification of a small peroneal artery 
with miniscule branches which did not demonstrate significant 
anterograde blood flow.  Stasis was also found in vein graft 
both proximally and distally at the time of angiography.  A 
decision was made to discontinue any attempt at thrombolytic 
therapy.  The veteran was then transferred to Strong Memorial 
Hospital on his own request, where a left iliac to peroneal 
to posterior tibial artery bypass graft was performed.  
However, six days later, it was obvious that the graft had 
failed and the veteran's left lower extremity looked cold and 
completely cadaveric.  A left below-knee amputation was then 
performed.  Subsequently, the veteran was seen by the Strong 
Memorial Hospital diabetes team for evaluation of his insulin 
regimen.  The veteran was educated and insulin dosage and 
regiment were completely changed and improved.  Over the next 
few days, the veteran's post-operative symptoms continued to 
improve and he was eventually discharged.

Upon his discharge, the veteran's recommended insulin regimen 
was noted as follows:  

Regular insulin baseline before meals 
with meals only.  Check blood [glucose] 
level before meal.  If blood glucose 
level less than 70 mg per deciliter, 
treat for hypoglycemia with ten ounces of 
orange juice or one teaspoon of sugar in 
water.  Then check the blood [glucose] 
level in half an hour.  If blood 
[glucose] level is greater than 100 mg 
per deciliter, give six units of regular 
insulin and then give the meal.  The 
veteran was also on baseline regular 
insulin regardless of blood glucose level 
before meals, breakfast, regular insulin 
14 units before meals lunch, regular 
insulin 10 units before meals supper, 
regular insulin 12 units.  The veteran 
was also on NPH insulin 25 units at 
bedtime.  The [veteran] must follow a 
2400 calorie ADA diet with low fat and 
low fiber to help heal esophagitis.  

In October 1996, the veteran's representative submitted 
additional private medical records.  These records reflect, 
in pertinent part, that in July 1994, the veteran was 
examined by Mal R. Homan, M.D., who noted that the veteran 
was very active at work with two jobs (one as a fireman and 
the other involving heating and air conditioning).  For the 
prior 15 to 18 years, he had been taking insulin medication 
in the dosage of "N 35 - N 35."  Since several severe 
reactions at the beginning of July 1994, he decreased this to 
"N25 - N 25."   Prior to June 30, the veteran had one to 
two reactions per year, the last one being in May 1994.  He 
had had significant hypoglycemic unawareness and had had 
reactions requiring assistance and emergency room visits.  
Between June 30 and July 8, the veteran had four insulin 
reactions, two of which were quite severe, requiring 
emergency room visits.  One occurred at work later in the 
morning after he had been vomiting.  Another occurred 
overnight while sleeping.  The veteran decreased his insulin 
in response to this.  Glucoses remained low, although there 
was no significant hypoglycemia since he decreased his 
insulin.  The risk of hypoglycemia was concerning, 
particularly with pressures and concerns through his 
employment.  

The veteran apparently had undergone an eye examination a few 
days before and very little damage had been noted recently.  
There was no known neuropathy.  The veteran denied any 
symptoms of peripheral neuropathy, impotence, or orthostatic 
lightheadedness.  Creatinine was normal.  The veteran had had 
a history of foot ulcers on the left in the 1970s, which he 
attributed to a cast for a fractured leg.  This required skin 
grafting.  Necrobiosis lipoidica diabeticorum of the lower 
legs was noted on examination.  There was no myocardial 
infarction, stroke, or angina.   The  veteran had had severe 
peripheral vascular disease requiring several bypass 
procedures and a right stent.  The veteran's last 
percutaneous transluminal coronary angioplasty was in 
February 1994.  

The veteran reported that he had awakened with left leg pain 
on the day of this examination, similar to previous arterial 
occlusions.  He had headaches only with decreased blood 
glucose.  There was no vomiting, except the one episode 
described above.  The veteran denied dyspnea, palpitations, 
diarrhea, constipation, melena, hematochezia, nocturia, 
impotence, edema, or hyperpigmentation.  

An examination revealed a somewhat hyperactive man in no 
acute distress.  Supine blood pressure was 152/70, with pulse 
68.  Standing blood pressure was 132/68, with pulse 80.  
Pupils were equal and reactive to light.  Extraocular motions 
were intact.  There was no obvious diabetic retinopathy.  
Thyroid was normal and there were no carotid bruits.  Lungs 
were clear.  The heart had a regular rate and rhythm and 
there was no murmur or gallop.  The abdomen was soft and 
nontender.  There were no masses, organomegaly, or bruits.  
Bowel sounds were normal.  Extremities revealed mild 
cheiropathy.  There was no tremor or pedal edema.  Bilateral 
femoral bruits (right more than left) were noted.  Distal 
pulses were hard to feel with a possible faint right dorsalis 
pedis pulse.  Onychomycosis of the toenails was also noted.  
Neurological examination revealed absent light touch 
sensation in the feet and decreased pressure sensation.  
Vibration sensation was present.  Deep tendon reflexes were 
diminished, although they may have been mildly present in the 
ankles.  There was no hyperpigmentation of the skin.  Diffuse 
necrobiosis lipoidica diabeticorum of the shins was noted.  
Dr. Homan's impressions were that the veteran had insulin-
dependent diabetes mellitus, peripheral vascular disease with 
possible left lower extremity arterial occlusion, necrobiosis 
lipoidica diabeticorum, and diabetic neuropathy.  

These records also include an August 1994 letter from Dr. 
Homan to the veteran.  In this letter, it was noted that the 
veteran had been hospitalized recently for the occlusion of a 
left leg graft suspected at the time of a July 1994 visit.  
Dr. Homan further noted that blood tests done in conjunction 
with his visit had excluded the possibility of adrenal 
insufficiency.  A defect in the ability of the adrenal glands 
to make cortisol may have been responsible for decreased 
insulin requirements and increased insulin reactions.  
However, according to Dr. Homan, such a condition appeared 
well excluded.  Dr. Homan did not have a clear explanation 
for the veteran's reduction in insulin requirements.  
However, he thought that the veteran had made appropriate 
reductions in his insulin doses.  A recommendation was made 
that the veteran should continue to decrease his insulin 
doses if his glucose remained below 100.  The veteran was 
also advised to pay close attention to his feet with at least 
daily examinations for early skin breakdown.  His feet were 
at high risk of problems due to the vascular disease and loss 
of nerve function.  

These records also reflect the veteran's outpatient treatment 
from September 1995 through September 1996, for symptoms 
apparently related to his diabetes mellitus.  In January 1996 
and July 1996, the veteran was seen at an eye clinic and 
assessed as having mild background diabetic retinopathy.  

Subsequently in October 1996, medical records from the VA 
Outpatient Clinic in Sayre, Pennsylvania, were associated 
with the claims file.  These records reflect, in pertinent 
part, that in February 1996, the veteran was hospitalized at 
Robert Packer Hospital in Sayre with increased symptoms of 
claudication.  He stated that he had been doing well until 
the prior Friday, when he was advised to stop his medication 
due to an elevated "PT."  After resuming his medication the 
following Sunday, the veteran had experienced increased 
claudication.  At present, the veteran could ambulate for 
approximately half a block and after that, he needed to rest 
for approximately five minutes to resolve his cramping of the 
left calf.  He also noticed that his left foot was cooler.  
Upon admission, the veteran was found to have a complete 
occlusion of the left femoral peroneal bypass graft.  The 
veteran received an angiogram, thrombolysis, and angioplasty, 
and was discharged in March 1996 with the diagnosis of left 
lower extremity graft thrombosis.  He was instructed to 
discontinue smoking because of the significant risk of 
reocclusion of the femoral graft and quite likely loss of his 
limb.  These records also reflect October 1996 outpatient 
treatment of the veteran relating to his stump following his 
left lower leg amputation.  

By a March 1997 rating decision, the RO, in pertinent part, 
deferred a determination concerning the veteran's claim for 
an increased rating.

The veteran also underwent a diabetes mellitus examination 
for VA purposes in April 1997.  It was noted that the veteran 
complained of pain over the right calf on walking.  He 
reported that he could not walk more than three blocks 
without resting.  The veteran also reported that he had 
undergone a below the knee amputation, left side, in August 
1996 for severe peripheral vascular disease of the left lower 
extremity.  Upon examination, the veteran had weak femoral 
pulses and weak right posterior tibial pulse.  Both popliteal 
and dorsalis pedis pulses were not felt.  According to the 
veteran, he had had hypoglycemic reactions about four to five 
times every year, and he was on an "Anti-Diabetic" diet.  
In addition to not being able to walk more than three blocks, 
the veteran could not climb up or down stairs.  He had 
reportedly lost 14 pounds since August 1996. 

The examiner noted that there was no evidence of any anal 
pruritus.  The veteran had severe peripheral vascular disease 
of the lower extremities.  Vision in both eyes was 
satisfactory.  Fundal examination did not reveal any gross 
evidence of any retinopathy.  The veteran was referred to an 
ophthalmologist to rule out diabetic retinopathy.  The 
veteran took 30 units of insulin both in the morning and in 
the evening.  His blood sugar was 252 mg per deciliter and 
his blood pressure was 160/70.  The examiner diagnosed the 
veteran as having insulin dependent diabetes mellitus with 
severe peripheral vascular disease of lower extremities.  

The veteran also underwent a diseases of the arteries/veins 
examination for VA purposes in April 1997.  He complained of 
pain of the right calf on walking and reported that he could 
not walk more than three blocks without resting.  The 
veteran's history of left limb amputation was noted.  Upon 
examination, multiple, raised, red lesions were noted over 
both lower extremities.  The veteran's blood pressure was 
160/70.  As noted before, the veteran had weak femoral pulses 
and a weak right posterior tibial pulse.  Both popliteal 
pulses and both dorsalis pedis pulses were not felt.  Skin 
temperature was normal and sensation over the lower 
extremities was grossly intact.  Cardiac involvement was nil.  
The veteran was diagnosed as having the following: (1) 
insulin dependent diabetes mellitus; (2) multiple 
maculopapular lesions over the lower extremities; (3) severe 
peripheral vascular disease of the lower extremities; and (4) 
status post below the knee amputation, left side due to 
severe ischemia of the left leg.  The examiner further noted 
that because of the veteran's severe peripheral vascular 
disease and his status post knee amputation, his physical 
activities were severely restricted. 

Subsequently in April 1997, the veteran underwent a 
peripheral nerves examination for VA purposes.  The veteran 
complained of distal numbness in the right lower extremity.  
The veteran's relevant past medical history was summarized in 
the examination report.  His subjective complaints were that 
he had tingling and numbness in a stocking distribution in 
his right lower extremity. He said that this had gone on for 
a number of years.  The veteran stated that there was 
significant vascular compromise on the right; and although he 
had been seen by numerous physicians in the past, he was 
unsure if he had ever been evaluated neurologically.  

Upon examination, the veteran's blood pressure was 130/70, 
his pulse was 80 and there was no significant orthostatic 
change.  Carotid upstroke was normal, and there were no 
carotid or subclavian bruits.  Cognitively, there was no 
evidence of cognitive impairment.  Cranial nerve examination 
including fundi were unremarkable other than for some 
diabetic retinopathy.  Motor examination revealed no focal 
motor weakness and no reflex asymmetry throughout.  Gait and 
balance maneuvers were obviously affected by the amputation.  
The veteran walked with a cane and did reasonably well.  His 
gait was mildly antalgic.

Sensory examination revealed proprioceptive loss in the 
distal right lower extremity with position sense loss and 
light touch loss in a stocking distribution.  There was only 
very mild distal sensory loss in the fingertips in the upper 
extremity with no clear proprioceptive loss.  Cerebellar 
testing revealed no ataxia or dysmetria.  In questioning, the 
veteran also admitted to having some phantom limb complaints 
following the amputation, which was certainly not 
unanticipated, according to the examiner.  

The examiner's impression was that the veteran had probably 
diabetic peripheral neuropathy, moderate.  The examiner did 
not believe that EMG nerve conduction testing was indicated.  
It was likely that the neuropathy would be permanent and 
progressive, according to the examiner, who also concluded 
that the veteran had phantom limb pain, secondary to his 
amputation.  According to the examiner, this required no 
pharmacological intervention but would possibly be a 
recurring difficulty.  The examiner further concluded that 
because of the veteran's amputation, peripheral neuropathy, 
and "other diabetic complications," the veteran would be 
unable to work in his usual occupation of a fire fighter and 
would be unable to be employed.  No further work up was 
indicated. 

Additionally in April 1997, medical records from the offices 
of Patrick Riggs, M.D., were associated with the claims file.  
These records essentially provide additional details 
concerning the surgical amputation of the veteran's left 
lower extremity in August 1996. 

In May 1997, medical records from the offices of Lawrence N. 
Sampson, M.D., were associated with the claims file.  These 
records primarily contain additional details concerning the 
surgical amputation of the veteran's left lower extremity in 
August 1996.  The records also reflect that in October 1996, 
the veteran reported that he had been diagnosed recently as 
having low-grade pneumonia.  He denied any pain or swelling 
in his legs.  He had been followed by physical therapy and 
was in the process of getting his prosthesis fitted.  Upon 
examination, the veteran's stump was clean and well healed.  
In April 1997, the veteran reported that he had had a right 
lower extremity revascularization.  He was walking well, 
using his left-sided prosthesis.  On the right side, he had 
an ulcer from trauma at the distal end of his right great 
toe.  There was no surrounding erythema or purulent 
discharge.  The veteran had palpable posterior tibial pulse, 
but no palpable dorsalis pedis.  Graft surveillance on the 
right side demonstrated no evidence of graft stenosis.  He 
had a biphasic posterior tibial and no dorsalis pedis signal.  
He was off Coumadin and down to one aspirin a day.  The 
veteran was considered to be doing well and was to follow-up 
in six months.   

In June 1997, medical records from the VA Medical Center 
(VAMC) in Wilkes-Barre, Pennsylvania, were associated with 
the claims file.  These records reflect, in pertinent part, 
that the veteran obtained his prosthesis in November 1996 and 
he wore it for a one-half hour period twice a day.  It was 
slightly painful for him to stand and walk.  The veteran did 
have chest pain, which was apparently due to a recent bout of 
pneumonia.  In January 1997, the veteran underwent an eye 
examination, in which it was noted that there was no change 
in his vision, although his history of background diabetic 
retinopathy was noted.  Subsequently in January 1997, the 
veteran was noted to be following his treatment techniques, 
and that he ambulated well with his prosthesis and cane.  In 
February 1997, the veteran complained of a sharp pain in his 
left leg at night time.  This pain was relieved with 
medication.  It was noted that the veteran had had good 
return of motion in his left knee and the stump was well 
healed.  There was crepitation above the patella. 

Subsequently in June 1997, medical records from St. Joseph's 
Rehabilitation Center in Elmira, New York, were associated 
with the claims file.  These records essentially detail the 
veteran's physical therapy and rehabilitation from September 
1996 through December 1996, following his left lower leg 
amputation.  

By a July 1997 rating decision, the RO, in pertinent part, 
increased the rating for diabetes mellitus to 40 percent, 
effective from September 12, 1996.  By the same rating 
decision, the RO granted the veteran a temporary total 
evaluation because of hospital treatment in excess of 21 days 
for a service connected condition, effective from August 1996 
to January 1997. 

In his August 1997 notice of disagreement, the veteran 
asserted, in pertinent part, that he was entitled to a higher 
rating for diabetes mellitus because he had been subject to 
at least two dozen hypoglycemic reactions over the prior two 
years.  He had been treated at the Arnot-Ogden Medical Center 
for most of these incidents.

In September 1997, the veteran submitted a written statement 
and records from the Erway Ambulance Service which was called 
during his numerous hypoglycemic reactions.  The veteran 
asserted that there were other incidents in which he received 
the assistance of family, friends, and co-workers, and in 
which hospitalizations were either refused or not required.  

The ambulance records accompanying the veteran's statement 
indicate, in pertinent part, that on May 11, 1992, September 
26, 1992, December 24, 1993, June 30, 1994, November 15, 
1996, and July 28, 1997, an ambulance was called due to an 
apparent hypoglycemic reaction of the veteran, and that he 
refused to be taken to the hospital each time.  These records 
also reflect that on March 14, 1994, August 20, 1994, and 
November 24, 1996, the veteran appears to have been 
transported to the hospital by the ambulance service due to a 
diabetic attack.  There is no indication in these records as 
to what treatment(s) the veteran received while at the 
hospital during these visits nor whether the veteran was 
hospitalized. 

In October 1997, medical records from the Arnot Ogden Medical 
Center in Elmira, New York, were associated with the claims 
file.  These records reflect, in pertinent part, that on 
November 24, 1996, the veteran was transported to the 
emergency room by Erway Ambulance Service.  Over the prior 
three days, the veteran had had episodes in which he would 
become extremely sleepy and revived with oral instant 
glucose, according to his daughter.  At the time of his 
arrival, the veteran was quite agitated and had to be held 
down by EMT personnel.  After being given glucose, the 
veteran returned to normal immediately and stated that he was 
feeling fine.  He apparently had had diarrhea several times a 
day for the prior two days.  He did not report any fevers, 
chills, cough, or other symptoms.  The veteran was reexamined 
and his breath sounds were clear.  Coronary examination 
revealed regular rhythm and rate and the veteran's abdomen 
was soft and nontender.  He continued to do well and was 
advised to keep his appointment with a physician in two days.  
The veteran's electrolytes were normal, and he left the 
emergency room in good condition.  The diagnosis was 
hypoglycemic reaction.  

The remainder of the records received from Arnot Ogden 
Medical Center essentially consists of, in pertinent part, 
various laboratory test results and an October 1996 chest X-
ray reflecting a right basilar infiltrate most likely 
representing a pneumonia.  

By an April 1998 rating decision, the RO confirmed the 40 
percent rating for diabetes mellitus.

In June 1998, the veteran filed a claim for an increased 
rating based on unemployability.  On his claim form, the 
veteran indicated that he had worked as a city firefighter 40 
hours a week from 1973 to 1996.  He asserted that he had lost 
seven months from work within the prior five years due to, in 
part, his diabetes mellitus.  The veteran asserted that he 
had become too disabled to work in August 1996, apparently in 
conjunction with his left leg amputation.  On this form, the 
veteran also asserted that he was subject to frequent 
hypoglycemic reactions which prevented him from working 
around machinery, which was the basis of his training and 
work experience.  

On a written statement attached to his claim form, the 
veteran asserted, in pertinent part, that he had been granted 
disability benefits from the Social Security Administration.  

On a "Request for Employment Information" form completed by 
the veteran in August 1998, he indicated that he had last 
worked in August 1996 and that he had retired due to a 20 
year retirement plan.

On his August 1998 Form 9, the veteran asserted, in pertinent 
part, that actual admission to the hospital was not 
necessarily standard procedure for treating hypoglycemic 
reactions, and that practice differed from one hospital to 
the next.  Whenever the veteran had a hypoglycemic episode, 
he would typically go to the hospital emergency room, where 
he was brought out of the reaction, made to eat, and then 
observed for at least three to four hours.  He was then 
discharged with instructions to contact his personal 
physician, who would then adjust his medication and/or his 
food regimen. Although not technically admitted to the 
hospital, the veteran asserted, he certainly would spend a 
great deal of time under care and observation.  The veteran 
also contended that as hospitals reconfigured their admission 
procedures, more and more cases of all kinds were seen on an 
outpatient basis rather than more costly and often 
unnecessary admission basis.  

In September 1998, medical records from the Sayre VAMC were 
associated with the claims file.  These records reflect, in 
pertinent part, that the veteran underwent an ophthalmology 
examination in July 1997.  The veteran noted that his 
diabetes mellitus was in good control.  The eye examination 
was essentially within normal limits, with pupils equal, 
round, and reactive to light and accommodation.  No 
vascularization was found.  Subsequently in July 1997, the 
veteran was seen in the primary care clinic, where he denied 
any new problems.  He stated that he had a few hypoglycemic 
episodes, which were apparently self-treated.  Otherwise, the 
veteran's weight was stable, and there was no evidence of 
gastric retention.  Heartbeat was essentially regular, and 
lungs were clear.  Rectal and prostate examination was 
negative, as was an examination of the abdomen (other than 
asymptomatic injury scar on the right).  A healing ulcer was 
noted on the right large toe, and there was no edema found.  
Scars were noted on the veteran's right leg.  The impressions 
did include gastric paresis with reflux.  The veteran 
continued to seek medication for his diabetes mellitus in 
August 1997 and September 1997. 

These records also reflect that in December 1997, the veteran 
was again examined in an outpatient setting and reported that 
he had gained a few pounds and was less active, partially 
because he was no longer working steadily.  His morning and 
pre-supper glucose tests were ok.  There was no vomiting.  
Upon examination, the veteran's head, neck, and fundi were 
clear, as were his lungs.  Heartbeat was regular.  Other than 
his left leg stump and the healing ulcer on his right toe, 
the veteran's extremities were normal.  The impressions still 
included gastric paresis and GERD.  

These records also reflect that in May 1998, the veteran was 
again examined in an outpatient setting and denied any 
vomiting.  He did report an occasional hypoglycemic reaction 
and rare heartburn, but this was well controlled with 
medication.  The veteran seemed to have done ok.  The results 
of his self-test for glucose were apparently normal and he 
played golf two to three times a week.  He did report having 
occasional mild reactions while golfing.  His toe ulcer was 
healing and the remainder of his examination was essentially 
normal, although gastric paresis and GERD was again noted. 

In October 1998, medical records forwarded by the Social 
Security Administration were associated with the claims file.  
These records reflect, in pertinent part, that in October 
1996, the veteran was awarded Social Security disability 
based primarily on his diabetes mellitus.  On his September 
1996 claim form, the veteran did indicate that he considered 
blindness and arteriolosclerosis as secondary to his diabetes 
mellitus.  These records also reflect the treatment of the 
veteran in the months immediately prior to and following his 
August 1996 amputation, as well as the hospitalization 
records relating to this procedure.  

By an October 1998 rating decision and in a November 1998 
supplemental statement of the case, the RO, in pertinent 
part, continued to deny a rating in excess of 40 percent for 
diabetes mellitus.  

II.  Analysis

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet.  App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The appellant in the instant case has 
stated a well-grounded claim.  

The appellant having satisfied his initial burden, VA has a 
duty to assist him in the development of facts pertaining to 
his claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (1999).  The Court has held that the duty to assist 
includes obtaining available records which are relevant to 
the claimant's appeal, and that this duty is neither optional 
nor discretionary.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The Department has obtained numerous VA, Social 
Security, and private medical records, and accorded the 
veteran several VA examinations.  The duty to assist has been 
satisfied. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  The requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion. 

The veteran's diabetes mellitus has been assigned a 40 
percent under Diagnostic Code 7913, which provides as 
follows:

7913  Diabetes mellitus 

Requiring more than one daily injection 
of insulin, restricted diet, and 
regulation of activities(avoidance of 
strenuous occupational and recreational 
activities) with episodes of ketoacidosis 
or hypoglycemic reactions requiring at 
least three hospitalizations per year or 
weekly visits to a diabetic care 
provider, plus either progressive loss of 
weight and strength or complications that 
would be compensable if separately 
evaluated ...................................................100

Requiring insulin, restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a 
diabetic care provider, plus
complications that would not be 
compensable if separately evaluated 
...................................... 60

Requiring insulin, restricted diet, and 
regulation of activities 
.................................................... 40

Requiring insulin and restricted diet, 
or; oral hypoglycemic agent and 
restricted diet ................ 20

Manageable by restricted diet only 
..................... 10

Note (1): Evaluate compensable 
complications of diabetes separately 
unless they are part of the criteria used 
to support a 100 percent evaluation.  
Noncompensable complications are 
considered part
of the diabetic process under diagnostic 
code 7913.

Note (2): When diabetes mellitus has been 
conclusively diagnosed, do not request a 
glucose tolerance test solely for rating 
purpose.

38 C.F.R. § 4.119, Diagnostic Code 7913 (1999).

The evidence of record establishes that the veteran's 
diabetes mellitus does not warrant a rating of 40 percent 
under Diagnostic Code 7913.  

The essential difference between a 40 percent rating and a 60 
percent rating under Diagnostic Code 7913 is that the 60 
percent rating adds the requirements that the veteran have 
had episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  In 
the present case, the records from Erway Ambulance Service 
reflect that between 1992 and 1997, the veteran had six 
hypoglycemic reactions, during which an ambulance was called 
but treatment was refused.  On two occasions in 1994 and once 
in 1996, the veteran was taken to the hospital by ambulance 
following a reaction.  Private medical records associated 
with the claims file in October 1996 seem to indicate that 
the two hospital visits in 1994 were limited to emergency 
room care, which was also the extent of the veteran's 
treatment following his reaction in November 1996.  There is 
no indication that any of these reactions led to actual 
hospitalizations of the veteran.

The Board notes the veteran's argument that actual admission 
to the hospital is not standard procedure for treating 
hypoglycemic reactions, and that the lack of evidence of 
actual hospitalizations following his reactions should not be 
held against his claim for increased rating.  However, the 
Board is bound by the regulations which require 
"hospitalizations" in determining whether the veteran meets 
the criteria for the next higher rating.  Therefore, in this 
case, the evidence does not indicate that the veteran was 
actually hospitalized for the purposes of treating a 
particular hypoglycemic reaction.  (Of course, the Board is 
fully aware of the veteran's hospitalization in 1996 for the 
amputation of his leg, but this was the end result of a slow 
deterioration of his health due to diabetes mellitus, rather 
than hospitalization for an acute reaction).  Moreover, the 
evidence does not reflect that the veteran's reactions have 
required visits to a diabetic care provider twice monthly.  
Particularly since his leg amputation, the veteran has 
regularly sought post-amputation physical therapy and 
medication for his diabetes mellitus, but this has been of a 
rather routine, health-maintenance nature.  In fact, most of 
the outpatient treatment records for the time period in 
question reflect that the veteran had reported that his 
diabetes mellitus was under good control.  

While there is some evidence suggesting that the veteran may 
have retinopathy as a complication of his diabetes mellitus 
(in private medical records dated in January 1996 and July 
1996 and in the April 1997 VA peripheral nerves examination 
report), the Board does not find it necessary to remand for 
an examination to confirm this.  Even were a VA examiner to 
conclude that the veteran had retinopathy as a complication 
of his diabetes mellitus (whether or not compensable if 
separately evaluated), the evidence still does not reflect 
that the veteran has had hypoglycemic reactions or 
ketoacidosis requiring the necessary number of 
hospitalizations or visits to a diabetic care provider.  This 
later evidence is necessary for a rating in excess of 40 
percent under Diagnostic Code 7913.  

  
ORDER

Entitlement to a 60 percent rating for diabetes mellitus is 
denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

